Citation Nr: 0929054	
Decision Date: 08/04/09    Archive Date: 08/07/09

DOCKET NO.  95-31 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent 
for ischemic changes of the flexor pollicis longus muscle of 
the left (non-dominant) hand.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1943 to October 
1945.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal of a February 1994 rating decision of a 
Department of Veterans Affairs (VA) Regional Office (RO).  
This matter was remanded in March 2004, March 2006, and 
October 2006.  A review of the record shows that the RO has 
complied with all remand instructions to the extent possible.  
Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran testified in support of these claims before a 
Hearing Officer and the undersigned Veterans Law Judge at 
hearings held at the RO in May 1995 and March 2000, and in 
Washington, D.C., in July 2003.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

Ischemic changes of the flexor pollicis longus muscle of the 
left (non-dominant) hand is not shown to have been manifested 
by claudication or trophic changes, or by recurrent episodes 
of superior phlebitis.


CONCLUSION OF LAW

The criteria for a rating higher than 20 percent for ischemic 
changes of the flexor pollicis longus muscle of the left 
(non-dominant) hand are not met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002 & Supp. 2008); 38 C.F.R. § 4.104, 
Diagnostic Codes 7716 (1997), 7114 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Before addressing the merits of the Veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2008); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  In this case, the Veteran claimed entitlement to an 
initial evaluation in excess of 20 percent for ischemic 
changes of the flexor pollicis longus muscle of the left 
(non-dominant) hand prior to enactment of the VCAA.  The 
notification obligation in this case was accomplished by way 
of a letter from the RO to the Veteran dated in March 2004.  
The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless.  This matter was 
remanded in March 2006 and October 2006, and thereafter, the 
RO issued another VCAA letter to the veteran in October 2006.  
The contents of these notices fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  Therefore, to decide 
the appeal would not be prejudicial to the claimant.  

The October 2006 letter also provided the Veteran with notice 
of the types of evidence necessary to establish a disability 
rating and the type of evidence necessary to establish an 
effective date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Despite initial inadequate notice provided to 
the Veteran, the Board finds no prejudice to him in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).  In any 
event, since the Board concludes below that there is a 
preponderance of evidence against the claim of entitlement to 
an increased rating, any questions as to the appropriate 
effective dates to be assigned are rendered moot. 

The Board notes that the United States Court of Appeals for 
Veterans Claims (Veterans Court), in Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008), clarified VA's notice obligations in 
increased rating claims.  Under Vazquez-Flores, 38 U.S.C.A. 
§ 5103(a) now requires, at a minimum, that the Secretary 
notify the claimant that, to substantiate a claim, the 
claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Further, if 
the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  The notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id.  

The Board notes that the Veterans Court, in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) clarified VA's notice 
obligations in increased rating claims.  The appeal for a 
higher initial rating for ischemic changes of the flexor 
pollicis longus muscle of the left (non-dominant) hand 
originates, however, from the grant of service connection for 
this disability.  Consequently, Vazquez-Flores is 
inapplicable to the claim.  

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The evidence of record contains the Veteran's post-service VA 
and private medical records.  The evidence of record also 
contains multiple reports of VA examinations.  The 
examination reports obtained are fully adequate and contain 
sufficient information to decide the issue on appeal.  See 
Massey v. Brown, 7 Vet. App. 204 (1994).  The Veteran and his 
representative have not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide this appeal, and have not argued that any error 
or deficiency in the accomplishment of the duty to notify and 
duty to assist has prejudiced him in the adjudication of his 
appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  
Therefore, the Board finds that duty to notify and duty to 
assist have been satisfied and will proceed to the merits of 
the Veteran's appeal.  

Criteria & Analysis

The present appeal involves the Veteran's claim that the 
severity of his service-connected ischemic changes of the 
flexor pollicis longus muscle of the left (non-dominant) hand 
warrants a higher initial disability rating.  A February 1994 
rating decision granted service connection for ischemic 
changes of the flexor pollicis longus muscle of the left 
(non-dominant) hand and assigned a 20 percent disability 
rating effective April 6, 1993 under Diagnostic Code 7116.  
The Veteran's 20 percent disability rating is currently 
assigned under Diagnostic Code 7199-7114.  

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the 
instant case, the appeal arises from the original assignment 
of a disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  Moreover, staged 
ratings are appropriate in any increased-rating claim in 
which distinct time periods with different ratable symptoms 
can be identified.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).

The RO has currently rated the Veteran's ischemic changes of 
the flexor pollicis longus muscle of the left (non-dominant) 
hand under Diagnostic Code 7199-7114, with 7199 meaning it 
rated the unlisted condition, vascular insufficiency, in that 
part of the Rating Schedule concerning diseases of the 
arteries and veins, and 7114 following the hyphen indicating 
that it was rating the condition as analogous to 
arteriosclerosis obliterans.  See 38 C.F.R. §§ 4.20, 4.27.  
Prior to revision, the Rating Schedule then indicated that 
arteriosclerosis obliterans would be rated as intermittent 
claudication, under Diagnostic Code 7116.  The Board finds 
that Diagnostic Code 7199-7114 is appropriate.

Under DC 7116, effective prior to January 12, 1998, a 
disability rating of 20 percent is warranted for minimal 
circulatory impairment, with paresthesias, temperature 
changes, or occasional claudication.  38 C.F.R. § 4.104 
Diagnostic Code 7116 (1997).  A 40 percent disability rating 
is warranted for well-established cases, with intermittent 
claudication or recurrent episodes of superior phlebitis.  

Diagnostic Code 7114 provides a 20 percent rating where there 
is claudication on walking more than 100 yards, and 
diminished peripheral pulses or ankle/brachial index of 0.9 
or less.  A 40 percent rating is warranted where there is 
claudication on walking between 25 and 100 yards on a level 
grade at 2 miles per hour, and; trophic changes (thin skin, 
absence of hair, dystrophic nails) or ankle/brachial index of 
0.7 or less.  This is a conjunctive set of criteria; both 
must be present to warrant compensation at the sole 
authorized level, 20 percent.  See Melson v. Derwinski, 
1 Vet. App. 334 (1991) (use of the conjunctive "and" in a 
statutory provision meant that all of the conditions listed 
in the provision must be met).

The notes associated with this diagnostic code include Note 
(1), the ankle/brachial index is the ratio of the systolic 
blood pressure at the ankle (determined by Doppler study) 
divided by the simultaneous brachial artery systolic blood 
pressure. The normal index is 1.0 or greater.  Note (2) 
provides that this evaluation is for involvement of a single 
extremity.  If more than one extremity is affected, evaluate 
each extremity separately and combine (under § 4.25), using 
the bilateral factor (§ 4.26).

Private medical records from Dr. E.C. dated in April 1993 
reflect that active range of motion of the wrist was flexion 
to 60 degrees, extension to 65 degrees, ulnar deviation to 30 
degrees, and radial deviation to 25 degrees.  Motor function 
of the left elbow, forearm and wrist were at 4/5.  Dr. E.C. 
diagnosed history of fracture, left proximal radius, from 
gunshot wound with resultant degenerative joint disease of 
the left wrist, and bony deformities, as well as damage to 
the left extensor tendons causing impairment; inability to 
fully extend left distal interphalangeal (DIP) joint of the 
index finger secondary to extensor tendon injury and 
degenerative joint disease; and inability to make fist with 
left hand secondary to degenerative joint disease of all 
joints, aggravating and causing 100 percent loss of use of 
left hand. 

The Veteran underwent a VA examination in October 1993.  Upon 
physical examination, the Veteran had full range of motion of 
the left elbow and full pronation and supination of the left 
forearm.  Deep tendon reflexes at the left elbow could not be 
elicited.  Radial pulse was present on the left side.  Ulnar 
pulse could not be palpated, however, the hand did not blanch 
with manual compression of the radial artery, which was 
indirect evidence that some ulnar arterial supply was 
present.  There was no sensory deficit.  The examiner 
diagnosed status post soft tissue injuries following through 
and through gunshot wound, left proximal forearm, with 
apparent minor ischemic changes involving the belly of the 
flexor pollcis longus.  

The Veteran underwent another VA examination in January 1999.  
He reported that he was unable to perform heavy or prolonged 
activity with the hand.  He stated that symptoms occurred as 
on and off flare ups with distressing symptoms.  He reported 
that the flare ups occasionally lasted up to 15 minutes and 
were brought on by prolonged use of the hand.  He stated that 
flare ups were alleviated by massage and manipulation.  He 
reported that he was unable to use the hand until the 
condition subsided with flare ups.  He stated that he had 
difficulty moving the hand and finger joints due to the 
muscle injury.  

Upon physical examination, there was no limitation of range 
of motion in the left elbow.  Flexion was to 140 degrees, 
extension was to 180 degrees, supination and pronation were 
intact at 70 degrees.  Flexion of the distal interphalangeal 
joint was to 70 degrees, proximal interphalangeal joint was 
to 80 degrees, and flexion of the metacarpophalangeal joint 
was to 80 degrees.  Peripheral pulses, femoral pulses, 
popliteal pulses, dorsalis pedis pulses and anterior tibialis 
pulses were intact with good bounding 2+.  X-ray findings 
revealed no acute abnormality of the left forearm, as well as 
degenerative changes and joint space narrowing of the left 
hand involving the interphalangeal joints with sparing of 
metacarpal phalangeal joints consistent with erosive 
arthritis.  Left upper extremity arterial ultrasound revealed 
triphasic flow without evidence of focal stenosis.  The 
examiner diagnosed residual gunshot wound to the left forearm 
radial aspect through and through with well-healed comminuted 
radial fracture in the upper third of the radius, as well as 
well-healed scars in the radial and ulnar aspect of the 
proximal left forearm.  

Private medical records from Dr. T.B.R. dated in March 2000 
reflect that left elbow flexion was to 150 degrees and 
extension was to 180 degrees.  Pronation of the forearms was 
limited to 70 degrees and supination was to 40 degrees.  
Examination of the left hand musculature revealed atrophy 
throughout the thenar, hypothenar and intrinsic muscle groups 
of the left hand.  Dr. T.B.R. diagnosed status post gunshot 
wound injury of the left forearm, radial aspect, through and 
through, with well healed comminuted radial fracture in the 
upper third of the radius; residual deformity of the scars in 
the radial and ulnar aspect of the proximal left forearm; and 
global atrophy of the left thenar, hypothenar and intrinsic 
muscle group of the left hand.  

Private medical records from Dr. J.M.L. dated in July 2000 
reflect that the Veteran's elbow could extend to zero degrees 
and flex to 140 degrees.  Pronation was to 90 degrees and 
supination was to approximately 30 degrees.  Patchy sensory 
deficits were present distally.  Range of motion of the wrist 
was relatively normal.  The Veteran was unable to make an 
entire fist.  Dr. J.M.L. diagnosed status post left upper 
extremity gunshot wound followed by surgery with resultant 
weakness, stiffness and numbness.  

The Veteran underwent another VA examination in May 2002.  He 
reported ankylosis and cramping of the hands since the 
injury.  Following physical examination, the examiner 
diagnosed left flexor pollicis lingous secondary to residual 
of gunshot wound, with no change in diagnosis.  

The Veteran underwent another VA examination in January 2005.  
He reported loss of gripping ability and cramping in the left 
hand.  He stated that he could not make a fist.  He reported 
difficulty holding objects, regardless of the object's 
weight, occasionally dropping them.  He stated that cramping 
led to loss of ability to hold utensils such as forks, 
knives, and cups.  He reported that increased use while 
performing manual activities led to flare ups of cramping.  
For that reason, he stated that he avoided performing any 
manual activities.  

Upon physical examination, the Veteran was unable to make a 
fist.  He was able to fully flex the fingers at the 
metacarpophalangeal joints.  There was normal range of motion 
of the proximal interphalangeal joints and the distal 
interphalangeal joints.  The Veteran was able to supinate and 
pronate fully.  Extension of the left wrist was to 80 
degrees.  Flexion was to 90 degrees.  Neurological 
examination showed normal light touch and normal vibration in 
the left elbow, wrist and fingers.  Pinprick was slightly 
diminished in the area of the healed gunshot wound, but 
pinprick was normal distally to the wound.  There were severe 
austerity changes of the distal and proximal interphalangeal 
joints of all digits, as well as the distal carpal row/first 
carpometacarpal articulation.  There were central erosions 
and seagull, suggestive of prior erosive osteoarthritis.  The 
examiner diagnosed status post gunshot wound with proximal 
radial fracture of the left forearm, all wounds were well 
healed; and significant severe osteoarthritis of the joints 
of the fingers of the left hand, which was unrelated to the 
service-connected injury.  The examiner noted that there was 
a definite loss of functioning of the hand, although it did 
not appear that the functional loss was related to the 
service-connected gunshot wound.  The only significant 
clinical neurological residual of the gunshot wound, in the 
sensory area, was a slight diminution of the pinprick 
sensation, resulting from the laceration of the skin, which 
in no way effected the Veteran's functioning.  No atrophy of 
the muscles of the left upper extremity were noted.  

Private medical records from Dr. B.C.B. dated in December 
2005 reflect that the Veteran was unable to make a full tight 
fist.  He had limitation of strength, as well as limitation 
of range of motion of the thumbs in adduction across the palm 
to approximately the third metacarpal.  

In a November 2005 letter from Dr. A.B., Dr. A.B. noted that 
the Veteran did not have any upper extremity edema, although 
there was some mild-to-moderate pretibial edema.  The Veteran 
had II/V muscle strength ability in a distal left upper 
extremity.  Dr. A.B. noted that the motor weakness in the 
distal left upper extremity could "be contributed to muscle 
and nerve injury secondary to the gunshot wound."  

The Veteran underwent another VA examination in February 
2007.  He reported that he no longer typed due to cramping of 
his entire left hand, especially the thumb.  He stated that 
he dropped small objects due to weakened grip and had 
difficulty manipulating utensils.  He reported that he was 
still able to use a knife and fork, and was able to cut food, 
pick it up and self feed.  He complained of dropping food on 
himself due to poor grip.  He stated that his hand was warm 
and did not get cold very easily.  He complained of hand 
numbness and claudication.  He stated that the claudication 
lasted up to 15 minutes and was improved with manipulation of 
the fingers by moving the fingers with his right hand.  He 
reported that the most affected finger was the left thumb.  

Upon physical examination, the left hand, including fingers, 
was edematous.  There was "rubor of the palms" and flexor 
surfaces of all fingers.  There was mild thenar atrophy and 
mild atrophy of the intrinsic muscles of the dorsum.  The 
nails were notable for brittleness and striations.  There was 
no evidence of clubbing.  The Veteran was able to touch the 
tip of the left thumb to the base of the fifth digit.  He was 
able to make a fist with the left hand and the strength of 
the fingers was: thumb 4/5; second, third and fourth fingers 
5/5; and fifth 5/5.  Scars secondary to the original gunshot 
wound were intact.  The exit wound scar was intact and 
nontender.  The Y-shaped scar just distal to the end 
antecubital fossa on the left was slightly retracted, but 
caused no functional loss.  It was slightly adherent to 
underlying tissue.  Skin was warm and dry.  Pulse was radial, 
2+ bilaterally.  Ulnar was difficult to palpate secondary to 
the thickness of the soft tissues of the wrist; however, it 
appeared to be 1+ and 2+.  After occlusion of the radial and 
ulnar pulses, capillary filling was approximately 30 seconds.  
Skin of the left hand was intact.  There was notable edema of 
the hand, especially the fingers.  There was tenderness of 
the DIP, proximal interphalangeal (PIP), and metacarpal 
phalangeal (MP) joints.  Tenderness of the PIP joints was 
worse than that of the DIP and MP joints.  Range of motion of 
the elbow was completely full.  There was some mild deficit 
of supination and pronation on the left forearm.  The 
examiner diagnosed status post gunshot wound to the left 
forearm leading to "ulna" fracture, now well healed, as 
well as multiple joint left hand osteoarthritis.  The 
examiner noted that there were no cardiovascular residuals of 
the left forearm gunshot wound.  Osteoarthritis was not 
related to the gunshot wound.  

Neurological examination revealed no evidence for significant 
atrophy of the muscles of the left upper extremity.  There 
was a prominent Y-shaped scar, anteriorly in the upper left 
forearm, with some retraction, which was a combination of the 
gunshot injury, as well as the surgery, and there was a small 
exit wound scar in the posterior upper forearm.  Vibratory 
sense was reduced in the upper extremity.  There was a 
moderate reduction of vibratory sense at the first and fifth 
fingers of the upper extremity and moderate reduction of 
vibratory sensation at the elbow.  Position sense was intact.  
Sensation to cold appeared to be within normal limits and 
there was no reduction distally.  There appeared to be a 
split of the sensation of the third finger, with pin prick 
being less appreciated on the ulnar side of the third finger.  
There was a limitation of the ability to touch the thumb tip 
to the base of the base of all the fingers.  There was a 
positive Tinel's sign over the left median nerve.  Phalen 
sign was negative.  The examiner diagnosed status post 
gunshot wound to the left forearm with the residual of a 
well-healed, proximal radial fracture of the left forearm and 
anterior scarring with a mild retraction; possible mild 
carpal tunnel syndrome in the left wrist; and left ulnar 
nerve compressive neuropathy.  The examiner reasoned that the 
Veteran's complaints of cramping of the hands and arms and 
decreased dexterity of the hands was, most likely, due to a 
progressive condition of peripheral neuropathy associated 
with his diabetes mellitus.  The examiner noted that these 
symptoms started at least 20 years after the gunshot wound 
suffered while the Veteran was on active duty in the service, 
and that the progression indicated an ongoing, progressive, 
neurogenic process of peripheral neuropathy, unrelated to the 
Veteran's gunshot wound.  The examiner noted that the ulnar 
neuropathy in the left upper extremity giving the Veteran 
weakness of supination of the forearm and weakness of the 
abductor digiti minimi in opposition and abduction was also, 
most likely, related to the Veteran's condition of diabetes 
mellitus and not a residual of his gunshot wound to the left 
forearm.  Peripheral neuropathy associated with the diabetes 
mellitus caused an increased susceptibility to pressure 
palsies of various nerves throughout the extremities and this 
condition occurred much later than the onset of the gunshot 
wound.  The Veteran also may have a carpal tunnel syndrome in 
the left wrist, which was another complication of the 
diabetes mellitus.  The examiner stated that there did not 
appear to be any significant neurological residual from the 
gunshot wound suffered by the Veteran during active duty.  
There was also no evidence upon examination or in the records 
for any significant ischemic or circulatory impairment, in 
the left upper extremity, that would lead to any significant 
residual from the gunshot wound.  There was no evidence for 
causalgia or complex regional pain syndrome related to the 
gunshot wound injury.  There were no particular vascular 
residuals related to the conditions of Berger Disease or 
Raynaud's syndrome.  

A letter from Dr. B.C.B. dated in July 2007 reflects that the 
Veteran lacked 40 degrees of full supination.  The Veteran 
had "difficulty to occasionally substitute activities, given 
his limitation of supination."  Dr. B.C.B. noted that the 
Veteran has been employed as an attorney and was not limited 
in his job duties as an attorney.  

Prior to January 12, 1998, the medical evidence does not show 
intermittent claudication or recurrent episodes of superior 
phlebitis.  For example, the October 1993 VA examiner noted 
that the Veteran had full range of motion of the left elbow 
and full pronation and supination of the left forearm, and 
there were apparently no more than minor ischemic changes 
involving the belly of the flexor pollcis longus.   Thus, an 
initial rating in excess of 20 percent is thus not assignable 
under DC 7116.  Although the April 1993 records from Dr. E.C. 
reflected that Dr. E.C. diagnosed 100 percent loss of use of 
left hand, range of motion testing done by Dr. E.C. did not 
reflect such complete loss of use of the left hand.  Thus, 
the Board finds that the October 1993 VA examination findings 
are entitled to more weight than Dr. E.C.'s findings.

While the conclusions of a physician are medical conclusions 
that the Board cannot ignore or disregard, see Willis v. 
Derwinski, 1 Vet. App. 66 (1991), the Board is free to assess 
medical evidence and is not compelled to accept a physician's 
opinion.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).  A 
medical opinion based upon an inaccurate factual premise is 
not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  
A bare conclusion, even one reached by a medical 
professional, is not probative without a factual predicate in 
the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  A 
bare transcription of lay history, unenhanced by additional 
comment by the transcriber, does not become competent medical 
evidence merely because the transcriber is a medical 
professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  
The Court has held that the value of a physician's statement 
is dependent, in part, upon the extent to which it reflects 
"clinical data or other rationale to support his opinion."  
Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical 
opinion is inadequate when it is unsupported by clinical 
evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same and, in so doing, the 
Board may accept one medical opinion and reject others.  
Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  But, we are mindful that 
we cannot make our own independent medical determinations, 
and that we must have plausible reasons, based upon medical 
evidence in the record, for favoring one medical opinion over 
another.  Evans v. West, supra; see also Rucker v. Brown, 10 
Vet. App. 67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  Thus, the weight to be accorded the various 
items of evidence in this case must be determined by the 
quality of the evidence, and not necessarily by its quantity 
or source.

From January 12, 1998, the evidence does not show disability 
analogous to claudication on walking between 25 and 100 yards 
on a level grade at 2 miles per hour, and; trophic changes 
(thin skin, absence of hair, dystrophic nails) or 
ankle/brachial index of 0.7 or less.  For example, the 
February 2007 VA examiner noted no more than mild deficit of 
supination and pronation on the left forearm.  Moreover, skin 
of the left hand was intact.  Additionally, although the 
nails were notable for brittleness and striations, there was 
no evidence of clubbing.  

The Board notes that it is not more appropriate to evaluate 
the Veteran's disability under another Diagnostic Code based 
on the severity of any cardiovascular and neurological 
residuals of the gunshot wound.  For example, the February 
2007 VA examiner noted that there were no cardiovascular 
residuals or significant neurological residuals of the left 
forearm gunshot wound.  

The Board has based its decision in this case upon the 
applicable provisions of the VA's Schedule for Rating 
Disabilities.  The Veteran has submitted no evidence showing 
that his service-connected ischemic changes of the flexor 
pollicis longus muscle of the left (non-dominant) hand 
markedly interfered with his employment status beyond that 
interference contemplated by the assigned evaluation, and 
there is also no indication that this disability has 
necessitated frequent periods of hospitalization during the 
pendency of this appeal. 

As such, the Board is not required to remand this matter to 
the RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1), which concern the assignment of extra-
schedular evaluations in "exceptional" cases.  See Bagwell 
v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 
Vet. App. 88, 94-95 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).  Thus, an increased evaluation is not 
warranted in this case.


ORDER

An initial evaluation in excess of 20 percent for ischemic 
changes of the flexor pollicis longus muscle of the left 
(non-dominant) hand is not warranted.  

The appeal is denied.  



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


